                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                      October 15, 2019
                          UNITED STATES DISTRICT COURT
                                                                                     David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

ABEL JAIMES SANCHEZ,                             §
      Petitioner,                                §
                                                 §
VS.                                              § CIVIL ACTION NO. 7:19-CV-192
                                                 §
LORIE DAVIS, Director,                           §
Texas Department of Criminal Justice,            §
Correctional Institutions Division,              §
        Respondent.

 ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
                    AND GRANTING DISMISSAL

       The Court has reviewed the magistrate judge's Report and Recommendation regarding
Petitioner Abel Jaimes Sanchez’s action pursuant to 28 U.S.C. § 2254. After having reviewed
the said Report and Recommendation, and no objections having been filed by either party, the
Court is of the opinion that the conclusions in said Report and Recommendation should be
adopted by this Court.
       It is, therefore, ORDERED, ADJUDGED and DECREED that the conclusions in
United States Magistrate Judge Juan F. Alanis’ Report and Recommendation entered as Docket
Entry No. 10 are hereby adopted by this Court.
       FURTHER, the Court, having adopted the magistrate judge’s conclusions, is of the
opinion that Respondent’s Motion for Summary Judgment should be GRANTED, that a
certificate of appealability should be DENIED, and that Petitioner’s Petition for Writ of Habeas
Corpus under 28 U.S.C. § 2254 should be DISMISSED.
       The Clerk shall send a copy of this Order to the Petitioner and counsel for Respondent.
       SO ORDERED this 15th day of October, 2019, at McAllen, Texas.


                                                 ___________________________________
                                                 Randy Crane
                                                 United States District Judge



1/1
